Title: To James Madison from Charles W. Goldsborough, 7 January 1813
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Nav Dept. 7th Jan. 1813.
Agreeably to directions received from you yesterday, I have the honor of transmitting a paper which exhibits a view of the vessels purchased & built, since the last session of congress, without being previously authorized by Law—with their cost as far as it can be ascertained.
It is a subject of great regret to me, that owing to the very loose manner in which the Books of money warrants & drafts have been kept, for some time past, the State of the appropriations cannot, in any reasonable time, be prepared. With great respect I have the honor to be sir yr o st
Ch: W: Goldsborough
